Lazer, J. P.,
dissents and votes to reverse the judgment appealed from and grant the petition, with the following memorandum in which Boyers, J., concurs: The issue here is the validity of certain actions of the Town Board and Planning Board of the Town of Cortlandt which resulted in the rezoning of a parcel of approximately 20 acres in the M-l light industrial district to permit installation of an asphalt manufacturing plant. Claiming that these actions illegally delegated legislative power to the Planning Board, violated uniformity requirements, and constituted spot zoning, the owners of nearby residential and commercial properties instituted this article 78 proceeding to annul the rezoning. Special Term dismissed the petition and the majority has voted to affirm. I conclude that the zoning power was illegally delegated, that uniformity of zoning requirements in the M-l district was illegally violated, and the purported rezoning constituted spot zoning as well. Consequently, I vote to reverse and to declare the zoning resolutions invalid.
The property involved is owned by the Montrose Concrete Products Corp. and is located in the M-l light industrial district. At the time of the rezoning at issue, it contained a cement manufacturing plant operating as a legal nonconforming use. The property lies to the east of Route 9A, a four-lane highway with commercial strip zoning on each side. To the rear of the commercial strip on the westerly side of the road is a large single-family housing development. Permitted in the M-l district, which lies to the east of the strip zone, are electrical power plants, exterminating establishments, lumber yards and any other industrial operation “from which no dust, smoke, fumes, gas, noxious odor or other atmospheric pollutant is disseminated beyond the boundaries of the M-l District * * * and which produces no noise or vibration exceeding in intensity at the boundary of such M-l District the average intensity * * * resulting from other causes.” (Town of Cortlandt Zoning Ordinance, § 88-21, subd A, par [4].)
Section 88-21 (subd A, par [4]) of the Zoning Ordinance also contains a rather unique provision which provides: “[T]he Planning Board, after public hearing and approval by the Town Board in each case, shall, by resolution, establish and from time to time revise a list of uses conforming to the * * * [mentioned] standards [relating to dust, smoke fumes and noise], including *812any conditions to which any of such uses shall be subject in order to assure such conformity.”
Acting pursuant to these provisions, the Town Board held a public hearing and adopted a resolution authorizing the Planning Board to establish a list of permitted uses in M-l districts which would include: “asphalt manufacturing plant (blacktop batching plant) to be located on property designated on the tax maps of the Town of Cortlandt as Section 14, Block 1, Lots 16 and 17”. The property described was the location of the Montrose concrete plant. A week later the Planning Board exercised the authority thus delegated to it and adopted a resolution authorizing asphalt manufacture on the Montrose property by inserting the reference to the Montrose property as an added permitted use in the M-l district. The Montrose parcel was thus rezoned to permit asphalt manufacture in the M-l light industrial district, but the use quite clearly remained forbidden to all other owners in the district.
Appellants’ first challenge is to the legality of the Town Board’s delegation of power to the Planning Board to adopt resolutions that would amend the Zoning Ordinance by adding uses to those set forth in the ordinance. The municipal respondents reply that the necessary authority is to be found in section 274-a (subd 1, par b) of the Town Law which provides that: “[wjhere a zoning ordinance * * * specifies particular uses which are permitted only upon compliance with conditions specified in such ordinance * * * the town board may * * * authorize the planning board to approve the establishment of such uses upon determining compliance with such conditions.”
In my view, the municipal respondents have misread the statute. All section 274-a empowers town boards to delegate to planning boards is power to issue special permits for particular uses conditionally permitted in the zoning ordinance (Matter of Stato v Squicciarini, 59 AD2d 718, app dsmd 44 NY2d 816), subject to proof that conditions specified in the zoning ordinance for such uses are met (Department of State memorandum, Governor’s Bill Jacket, L 1976, ch 272; 3 Rathkopf, Law of Zoning and Planning, § 41.07). Section 274-a thus allows town boards to delegate to planning boards the same type of special permit powers as they have traditionally delegated to boards of zoning appeals — to determine whether applicants for conditionally permitted special uses named in the ordinance have met the conditions specified in the ordinance.
Section 88-21 of the Cortlandt ordinance does not deal with special permits for conditionally permitted uses and the actions both Boards took relying on the section have no connection with *813the issuance of a special permit. Montrose recognized this, of course, for it never applied for a special permit nor sought to demonstrate compliance with any standards for the issuance of a special permit (see Matter of Tandem Holding Corp. v Board of Zoning Appeals, 43 NY2d 801). Nor could it have done so — asphalt manufacturing is not a conditionally permitted use under the Cortlandt ordinance. What section 88-21 authorizes the Planning Board to do is to amend the Zoning Ordinance by adding new uses to those the Town Board particularized when it enacted the ordinance. Since only the legislative body can amend a zoning ordinance or alter the uses permitted in a zoning district, the delegation to the Planning Board was illegal for it is basic that such an administrative agency cannot be vested with legislative functions (see Gilchrest Realty Corp. v Village of Great Neck Plaza, 275 App Div 962, affd 300 NY 619; Langer v Planning & Zoning Comm., 163 Conn 453; 3 Rathkopf, Law of Zoning and Planning, § 41.05 [2]).
The municipal respondents do not argue, however, that Mont-rose was given a special permit or that section 88-21 gave the Planning Board the ministerial function of rubber-stamping new uses after they were approved by the Town Board. They asserted instead that section 274-a of the Town Law did authorize the delegation of legislative power. They thus contend that section 88-21 gave the Planning Board the real power to formulate a list of new uses to be permitted under the ordinance as long as the Town Board approved them in advance but with final power to determine whether a use was to be added to the ordinance vested in the Planning Board. Since the Town Board could not delegate its power beyond what the enabling statute permitted, however (Nemeroff Realty Corp. v Kerr, 38 AD2d 437, affd 32 NY2d 873), its attempt to delegate legislative authority to the Planning Board was void.
The purported amendment of the ordinance is also a nullity because it violates the uniformity mandate of section 262 of the Town Law. That section provides that “the town board may divide * * * the town * * * into districts of such number, shape and area as may be deemed best suited to carry out the purposes of this act; and within such districts it may regulate and restrict the erection, construction, reconstruction, alteration or use of buildings, structures or land. All such regulations shall be uniform for each class or kind of buildings, throughout such district’ (emphasis added). This provision, derived from section 2 of the Standard State Zoning Enabling Act, is similar to the sections in zoning enabling acts governing cities and villages (General City Law, § 20, subd 24; Village Law, § 7-702) and *814comports with the enabling acts adopted in nearly every State in the union (3 Anderson, American Law of Zoning, § 19.05). Uniformity is fundamental to “Euclidian” zoning by which a community is divided into basic use categories such as residential, commercial and industrial (6 Rohan, Zoning and Land Use Controls, § 40.01 [1]; see Euclid v Ambler Co., 272 US 365).
The uniformity requirement is intended to assure property holders that all owners in the same district will be treated alike and that there will be no improper discrimination (Veseskis v Bristol Zoning Comm., 168 Conn 358; 6 Powell, Real Property, par 869; Aloi, Legal Problems in Planned Unit Development, 1 Real Estate LJ 5). The likelihood of overreaching is thus reduced because the legislative body preapproves the uses permitted in a district without reference to particular owners (Tondro, Euclidian Zoning and Special Permits: Problems in Connecticut’s Land Use Regulation Law, 52 Conn BJ 167). Uniformity requirements may transcend mere statute, however, for it has been held that the Constitution requires that all land in similar circumstances be treated alike (Schmidt v Board of Adj., 9 NJ 405; 1 Williams, American Land Planning Law, § 31.01; Note, 15 U of Rich L Rev 423). Where specialized circumstances exist for certain property within a district the uniformity rule may be bent (6 Rohan, Zoning and Land Use Controls, § 40.10 [1]; 1 Williams, American Land Planning Law, § 31.01), and everyone is aware of rezonings subject to conditions that approach contractual arrangements (see Church v Town of Islip, 8 NY2d 254). These exceptions are not applicable here, however.
An ordinance will be held to uniformity if the record does not disclose any reasonable basis for different treatment among similar parcels within a district (see 1 Anderson, American Law of Zoning, § 5.22). Declared invalid under this concept have been ordinances that permitted mobile homes or two-family homes on specified parcels within a residential district and not others (see, e.g., Jackson & Perkins Co. v Martin, 12 NY2d 1082; Klebetz v Town of Ramapo, 109 Misc 2d 952) or that permitted retail stores or quarries in a specified part of a district and not in others (see, e.g., Gilchrest Realty Corp. v Village of Great Neck Plaza, 300 NY 619, supra; Callanan Rd. Improvement Co. v Town of Newburgh, 6 Misc 2d 1071, affd 5 AD2d 1003). Here, the Planning Board rezoned one parcel in the M-l district to permit a use forbidden for all other parcels in the district (see Blumberg v City of Yonkers, 21 AD2d 886, affd 15 NY2d 791; Boerschinger v Elkay Enterprises, 32 Wis 2d 168). By singling out the Mont-rose parcel, the resolution flouted the uniformity command of the statute (see Jackson & Perkins Co. v Martin, supra), for the record reflects no circumstances warranting the rezoning.
*815At the public hearing, the only reasons articulated for treating the Montrose property differently than all others in the M-l district were the potential for additional jobs and tax revenues. Differential treatment of parcels within the same district may not be justified on those bases alone, because the tax base generally is enhanced when a zoning change permits a more profitable use to be made of property (1 Williams, American Law Planning Law, § 27.05; 5 Rohan, Zoning and Land Use Controls, § 38.02 [3]). If revenue enhancement alone is to become a sufficient basis for rezoning, long-established zoning principles will be nullified merely to generate the maximum amount of real property taxes. What is required for differential treatment is that the land be uniquely situated (see, e.g., State v Gallop Bldg., 103 NJ Super 367), and this record establishes no foundation for differential treatment. While Montrose may continue to manufacture cement as a legal nonconforming use, it may not “ ‘enlarge that use as a matter of right’ ” (Matter of Crossroads Recreation v Broz, 4 NY2d 39, 42; see Matter of Albert v Board of Stds. & Appeals, 89 AD2d 960) and the mere existence of such a nonconforming use cannot justify differential treatment (see Jackson & Perkins Co. v Martin, 12 NY2d 1082, supra). Making the existence of a nonconforming use the basis for a rezoning rewards the nonconforming user, contravenes the strong policy intended to achieve the ultimate elimination of nonconforming uses (see Matter of Syracuse Aggregate Corp. v Weise, 51 NY2d 278; Matter of Off Shore Rest. Corp. v Linden, 30 NY2d 160) and diminishes the effectiveness of the comprehensive zoning plan (see Matter of Albert v Board of Stds. & Appeals, supra).
Finally, the challenged resolutions are a clear example of spot zoning (see Blumberg v City of Yonkers, 15 NY2d 791, supra), for they constitute a rezoning for the benefit of a single owner for a specific purpose only — spot zoning in its most maleficient aspect (see Matter of Dexter v Town Bd., 36 NY2d 102). If valid legal reasons exist for the rezoning resolution of the Planning Board, they are not revealed by the record; the resolution seems to be “special interest, irrational ad hocery” (Matter of Town of Bedford v Village of Mount Kisco, 33 NY2d 178, 188).
Accordingly, I vote to grant the petition, declare the resolutions void on the grounds of illegal delegation of power and violation of the uniformity mandate and as spot zoning.